ESSIV1YER)
                                                                    &EmNiEL.Rc.
                                                  5111 Center Street, Houston, Texas 77007
                                               713-869-1155 Phone     713-869-8957 Facsimile

Michael M. Essmyer                                              Of Counsel                                  Frank B. Daniel
messmyef@essniYerdoniel.com                              CHARLES W. BAILEY, MD, JO                          ssmyerdaniel.com
713-898-1320 Cellular                                        ROBERT B. WALLIS                             281-768-7205 Direct

                                                           April 29, 2015

          Via Certified Mail


          Michelle Tucker
          Court Reporter, 80th Civil District Court
          201 Caroline, 9th Floor
          Houston, Texas 77002

                  Re:        Cause No. 2012-62792; Truong v. Nguyen.; In the 80th Judicial District Court of Harris
                             County, Texas, Texas First Court of Appeals No. 01-15-00082-CV.

          Dear Ms. Tucker:

                        Plaintiff Vicky Truong filed a notice of appeal to the First Court of Appeals, (1st Court of
          Appeals Cause No. 01-15-00082-CV), from the Trial Court's Final Judgment, signed on October 24,
          2014. Plaintiff requested by letter of January 16, 2015, copy attached hereto as Exhibit 1, that you
          prepare and file with the First Court of Appeals a full record of all recorded proceedings in the case
          that you reported. This included all pre-trial and post-trial hearings, all trial proceedings and all
          exhibits from the trial of this case, which occurred on October 7th, 2014.

                  We also inquired if you were in need of a deposit for the record that you may have
          transcribed. We have been in touch telephonically, by e-mail and in person several times since that
          date. While you have not asked for a deposit or given us a dollar amount, you assured our office that
          a transcript would be prepared for the appeal. On February 25, 2015, the Court of Appeals sent a
          late record letter to you. That letter is attached as Exhibit 2 hereto.

                        When the March 27, 2015 court reporter deadline passed, the Firm was assured that a letter
          would be sent by you to the Court of Appeals explaining why the court reporter record was not yet
          prepared. As a month has now passed, I am sending you this letter to find out the status of the record
          preparation in this ease.

                  Please contact me at 713-869-1155 or on my cell phone at 832-627-8794

                                                                             Very truly yours,



                                                                             Frank B. Daniel


          Cc: Texas Ist Courtof Appeals
                  John M. Causey, Hope & Causey, P.C.
                  W. Scott Galevan, Hope & Causey, P.C.
                                                                                 1EL, p.c.


                                             5111 Center Street, Houston, Texas 77007
                                           713-869-1155 Phone     713-869-8957 Facsimile

  Michael M. Essmyer                                        Of Counsel                                    Frank B. Daniel
  mes5rnver@essn1yerdaniel.con1                      CHARLES W. BAILEY, MO, JD                  fdaniel@e55mverdoniel.com
  713-898-1320Cellular                                   ROBERT B.WALLIS                                281-768,7205 Direct

                                                     January 16,2015

Via Certified Mail


Michelle Tucker
Court Reporter, 80th Civil District Court
201 Caroline, 9th Floor
Houston, Texas 77002

         Re:       Cause No. 2012-62792; Truong v. Nguyen.; In the 80•»th Judicial District Court of Harris County,
                   Texas

Dear Ms. Tucker:

         Plaintiff Vicky Truong has today filed a notice of appeal to either the First or Fourteenth Court of
Appeals from the Trial Court's Final Judgment, signed on October 24, 2014. Plaintiff requests that you
reported, if any, prepare and file withthe appropriate Court of Appeals a full record of all recorded proceedings
in this case that you reported, if any, including all proceedings and exhibits from the trial of this case on
October 7th, 2014 and the pre-trial and post-trial hearings.
       Please let me know if you recorded any of the proceedings in this case or if you require a deposit for the
any record that you may have transcribed.

         Please contact me at 713-869-1155 or on my cell phone at 832-627-8794 if you need any additional
information.

                                                           Very truly yours,




                                                           Michael M. Essmyer, Sr.




                                                                                             EXHIBIT 1
www.es5mverdoniel.com
Toll Free: 1-800-691-5571
                                                                                                FILE COPY


SherryRadack                                 f                                                          FILE COPY


cc:   Franklin Baldwin Daniel (DEUVERED VIA E-MAIL)
      The Honorable Chris Daniel (DELIVERED VIA E-MAIL)
      Judge 80th District Court (DELIVERED VTA E-MAIL)
      Michael Essmyer Jr. (DELIVERED VIA E-MAIL)
      John Causey (DELIVERED VTAE-MAIL)
                                hen riricu lyiHiLr

ESSMYER & DANIEL, PC
   _ Attorneys At Law
     5111 Center St.                                                                     § ^^Y **=H    >PITHEY BOWES
Houston, Texas 77007-3305
                                                                                         02   1P
      713-869-1155                                                                       0001707890    APR 29   2015
                                                                        gM^.^gSsgFTT'.
                            7006 0.150. 0001 SbS^ 0153




                                                     TM&effa* &«**)                      J%
                                                                                                      **%




                                 ?oo22Psaes'             'lp''iW;'i«/''"^*i'i4/'»l»rf»»."rf|WjJvi/iHiF|M|,